DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
In response to the amendments received on February 4, 2022 and February 28, 2022:
Claims 1, 4, 5 and 7 are pending;
The 112 and 102 rejections set forth in the previous Office Action are withdrawn in light of the amendment;
The amendment to the abstract filed February 28, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed November 11, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Allowable Subject Matter
Claims 1, 4, 5 and 7 are allowed.

a.  With respect to claim 1, the previously indicated allowable subject matter of claim 2 has been incorporated into claim 1.  The Examiner maintains that the cited prior art of record, including the prior art cited in the IDS filed on November 11, 2021 does not reasonably teach, suggest or render obvious the positive electrode of claim 1 including the ratio of active material:conductive material:other components in combination with the particularly claimed conductive material.
The claims are too specific for a generalized statement of simple design change with respect to the conductive material. The claims recite a particular combination of amounts of active material, conductive material (the conductive material being the specific materials of claim 1 in a specific ratio and specific length ratio) and other material again further defining additional specific limitations to the conductive material as recited in amended claim 1.  In addition, the disclosure appears to show a significance to the configuration of the conductive material in Tables 1 and 2 which, in the absence of a reason to modify in the cited prior art of record, is found to define a novel invention over the cited prior art.  Claim 4 is dependent upon claim 1 and allowable for at least the same reasons.
b.  Reasons for allowance to claim 5 can be found in the previous Office Actions, incorporated herein.  The Examiner maintains that the cited prior art of record, including the prior art cited in the IDS filed on November 11, 2021 does not reasonably teach, suggest or render obvious the method for positive electrode of claim 5 including the steps of preparing the specific conductive material (having specific first and second nanotube materials, with a differing length ratio and a mass ratio of the two as recited in 
The Examiner maintains that the cited prior art of record, including the prior art cited in the IDS filed on November 11, 2021 does not reasonably teach, suggest or render obvious the method for producing the positive electrode of claim 5 including the steps and materials used in the steps therein.  
The claims are too specific for a generalized statement of simple design change with respect to the conductive material. The claims recite a particular combination of amounts of active material, conductive material (the conductive material being the specific materials of claim 5 in a specific ratio and specific length ratio) as recited in amended claim 5.  In addition, the disclosure appears to show a significance to the configuration of the conductive material in Tables 1 and 2 which, in the absence of a reason to modify in the cited prior art of record, is found to define a novel invention over the cited prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725